Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 1 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
No. 19-CR-561 (LAP)

-against-
No, 11-CV-691 (LAK)

STEVEN DONZIGER,
MEMORANDUM & ORDER

 

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court are Defendant Steven Donziger’s (1) motion
to dismiss the July 31, 2019 Order to Show Cause on the grounds
of vindictive or selective prosecution, (see dkt. no. 258; see

also dkt. nos. 259, 260, 280, 292),1 and (2) his related request

 

for oral argument, (see dkt nos. 262, 267). The Special
Prosecutors’ oppose the motion to dismiss, (see dkt. no. 271),
and defer to the Court on the issue of oral argument, (see dkt.
no 262). For the reasons explained below, the motion to dismiss
and request for oral argument are DENIED.
I. Background
The Court has already recounted the lengthy procedural

history of this case in several previous orders. (See, ©.g.,

 

1 Unless otherwise specified, all docket cites in this order
refer to 19-CR-561. Mr. Donziger filed only a reply
declaration; he did not file a reply memorandum of law. (See
dkt. no. 280.)

2 On February 2, 2021, Mr. Donziger requested that the Court
use the designation “Special Prosecutor” to refer to the
prosecution. (Dkt. no. 246.) The Court will do so.

I

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 2 of 27

dkt. no. 68 at 2-7; dkt. no. 243 at 1-4.) Consequently, the
Court will summarize only the history relevant to the instant
motion here.
a. The Charges
This criminal contempt case is an outgrowth of Chevron

Corp. v. Donziger, 11-CV-691 (S.D.N.Y.), over which Judge Lewis

 

A. Kaplan presides. (See dkt. no. 68 at 2.) In 2014, following
a lengthy trial, Judge Kaplan issued a decision and judgment in

Chevron’s favor (“the RICO Judgment”). See Chevron Corp. v.

 

Donziger, 974 F. Supp. 2d 362 (S.D.N.Y. 2014). The Court of

Appeals affirmed that judgment, see Chevron Corp. v. Donziger,

 

833 F.3d 74 (2d Cir. 2016), and the Supreme Court denied
certiorari, 137 S. Ct. 2268 (2017). Most relevantly, the RICO
Judgment: (1) established “a constructive trust for the benefit
of Chevron on all property” that Mr. Donziger has received or
receives that is traceable, directly or indirectly, to the
Ecuadorian Judgment, including Mr. Donziger’s personal interest
in that judgment; and (2) enjoined Mr. Donziger from
“undertaking any acts to monetize or profit from” the Ecuadorian
Judgment. (Dkt. no. 1875 in 1i-Cv-691 (1 1, 5.)

Thereafter, Judge Kaplan issued a supplemental judgment for
costs against Mr. Donziger and others. (See dkt. no. 1962 in
11-cV-691.) On March 5, 2019, as part of the post-judgment

discovery proceedings and following Mr. Donziger’s refusal to

2

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 3 of 27

produce documents, Judge Kaplan issued an order (the “Protocol
Order”) establishing a protocol governing the collection,
imaging, and examination of Mr. Donziger’s electronic devices.
(See dkt. no. 2172 in 1i-cv-691.) That order required Mr.
Donziger, inter alia, to: (1) provide a list of all his
electronic devices and accounts to an appointed forensic expert,
(id. @ 4); and (2) surrender those devices to the forensic
expert for imaging, (id. 7 5). Mr. Donziger did not comply with
either directive, informing the expert that he would not do so
“until [his] due process rights [we]re respected.” (Dkt. no.
2173-1 in 11-CV-691 at 2.)

A few months later, Judge Kaplan issued another order (the
“Passport Surrender Order”) directing Mr. Donziger to surrender
his passport(s) to the Clerk of the Court. (See dkt. no. 2232
in 11-CV-691 at 2.) That order was imposed, in addition to a
series of coercive fines, as a civil contempt sanction based on
Mr. Donziger’s noncompliance with the Protocol Order. (See id.
at 1-2.) Mr. Donziger filed an emergency motion to stay the
contempt sanctions pending an appeal, (see dkt. no. 2234 in 11-
CV-691), which Judge Kaplan granted in part and denied in part
on July 2, 2019, (see dkt. nos, 2252, 2254 in 1L1-CV-691}. In so
ordering, Judge Kaplan again directed Mr. Donziger to surrender
his passports and declined to stay the Protocol Order pending

appeal. (See dkt. no. 2254 in 11-CV-691 at 3.) Mr. Donziger

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 4 of 27

still did not comply and did not seek a stay or a writ of
mandamus from the Court of Appeals.

On July 31, 2019, Judge Kaplan issued an order, pursuant to
Federal Rule of Criminal Procedure 42 (“Rule 42”), directing Mr.
Donziger to show cause why he should not be held in criminal
contempt, in violation of 18 U.S.C. § 401(3). (See dkt. no. 1.)
The Order to Show Cause, which was made returnable before the
undersigned, cited six charges for criminal contempt premised on
Mr. Donziger’s alleged violations of court orders contained in
the RICO Judgment, the Protocol Order, and the Passport
Surrender Order. (See id. WI 1-21.)

b. The Initial Pretrial Motions

On December 30, 2019, Mr. Donziger filed a letter seeking,
inter alia, an order directing the Special Prosecutors to
disclose the extent to which they had been in contact with Judge
Kaplan during the pendency of this criminai case. {See dkt. no.
49 at 2.) The Special Prosecutors responded that “the
prosecution does not work for Judge Kaplan and makes its own
decisions in this case.” (Dkt. no. 50 at 2.) At a January 6,
2020 hearing on the issue, the Special Prosecutors clarified
that “the prosecution does not seek Judge Kaplan’s input with
respect to our prosecution decisions or our strategy, and Judge
Kaplan does not weigh in on our prosecution decisions or

strategy.” (Dkt. no. 52 at 16:25-17:3.) Based on those

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 5 of 27

representations, the Court denied the request for disclosure.
(See id. at 18:13-22.)

On February 27, 2020, Mr. Donziger sought pre-trial relief
on several grounds. (See dkt. no. 60.) Most relevantly, Mr.
Donziger sought: (1) recusal of the Court based on the improper
transfer of this case to the undersigned, (see id, at 15-16);
(2) the Special Prosecutors’ disqualification on the basis that
the law firm of Seward & Kissel LLP (“Seward”) was not
disinterested, (see id. at 17-24); and (3) dismissal of the
charges because of, among other reasons, Judge Kaplan’s
“demonstrable bias” against Mr. Donziger and Judge Kaplan’s
improper invocation of the criminal contempt power, (see id. at
8-14, 24-33). The Court rejected each of those arguments.

As to the Court’s recusal, the Court found that, because
Rule 42 did not require Judge Kaplan “to recuse himself, there
fwa]s no merit to Mr. Donziger’s contention that [Judge

Kaplan’s] decision to transfer this case to the undersigned was

somehow inappropriate.”? Regarding disqualification of the

 

3 (Dkt. no. 68 at 12; see also id. at 12 n.3.) The Court
also denied Mr. Donziger’s request that the Court disclose how
Judge Kaplan transferred the case for two reasons: {1) the Court
was not aware of, and Mr. Donziger did not identify, any “rule
of law that entitles a defendant to serve discovery demands on
the presiding judge”; and (2) Judge Kaplan had already
explained, in mandamus papers filed with the Court of Appeals,
how the case arrived before this Court. (Id. at 12 n.3; see
also dkt. no. 28 in 2d Cir. No. 20-464 at 44-47 (Kaplan, J.,
Response to Petition for Writ of Mandamus) .)

 

5

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 6 of 27

Special Prosecutors, the Court analyzed the facts under Young v.

United States ex rel. Vuitton et Fils S.A., 481 U.S. 787 (1987),

 

and found disqualification unwarranted for two reasons: (1)
Seward’s relationships with clients who do business with Chevron
or other oil companies were far too attenuated to justify
relief, and (2) Seward did not have a current attorney-client
relationship with Chevron and its past work for the company was
both extremely limited and entirely unrelated to this case.

(See dkt. no. 68 at 13-20.) As for Judge Kaplan’s invocation of

 

the criminal contempt power, the Court found that “{fjrom the
facts set forth in the parties’ papers, . . . it appears that
Mr. Donziger left Judge Kaplan with no real option other than
criminal charges.” (Id. at 22.)
c. Additional Disclosure and Recusal Motions

On August 21, 2020, Mr. Donziger filed a letter asking the
Court to, among other things, (1) direct the Special Prosecutors
to disclose any communications with Judge Kaplan regarding Mr.
Donziger, and (2) order the Special Prosecutors to produce ail
documents related to any communications with Judge Kaplan. (See
dkt. no. 131 at 1.) The Special Prosecutors responded by
reiterating their previous representation that Judge Kaplan was
not consulted or involved in prosecutorial decisions or
strategy. (See dkt. no. 141 at 2.) The Court denied Mr.

Donziger’s request for three reasons. First, the Court found no

6

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 7 of 27

legal authority applicable to criminal discovery that permitted
the disclosures sought. (See dkt. no. 150 at 1.) Second, the
Court observed that it had already denied the same request by
Mr. Donziger and that he “cite[d] no fact or law overlooked by
the Court sufficient to merit reconsideration.” (Id. at 2.)
And third, the Court again credited the Special Prosecutors’
representation that Judge Kaplan did not contribute to any
prosecutorial decisions or strategy. (See id.)

A few weeks later, on September 14, 2020, Mr. Donziger
filed a letter again requesting that the Court recuse itself.
(See dkt. no. 171.) The letter asserted that recusal was
required because of (1) the circumstances surrounding the
Court's acceptance of the case from Judge Kaplan, (2) Mr.
Donziger’s speculation that Judge Kaplan was communicating ex
parte with the Court and the Special Prosecutors, and (3) the
Court’s alleged mistreatment of Mr. Donziger in hearings and
written orders. (See id. at 1-4.) The Court denied the motion,
finding that none of Mr. Donziger’s “arguments provide[d] a
basis for disqualification.” (Dkt. no. 172 at 2.) “[B]ecause
Mr. Donziger’s arguments about Judge Kaplan [we]re just a
repackaged version of the theories the Court previously
rejected”--and because Mr. Donziger did not point to any facts
or law that the Court overlooked--the Court declined to

reconsider its prior recusal order. (Id. at 3.) As for Mr.

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 8 of 27

Donziger’s complaints regarding his treatment by the Court, the
Court noted “that a party’s unhappiness with the judge’s
decisions is not a basis for recusal.” (Id. at 4.)
d. The December 2020 Motion to Dismiss

On December 16, 2020, Mr. Donziger again moved to dismiss
the criminal contempt charges but this time sought dismissal of
only Counts One, Two, and Three. (See dkt. no. 225.) Those
counts required Mr. Donziger to produce certain electronic
devices and documents to the Court. (See dkt. no. 1 44 1-9.)
Mr. Donziger’s principal argument, premised on four Supreme
Court cases,’ was that those criminal contempt charges must be
dismissed because he had voluntarily invited civil contempt in
order to seek appellate review. (See dkt. no, 225-1 at 3-12.)
The Court disagreed, ruling that, although the cases on which
Mr. Donziger relied did “sanction an avenue whereby a litigant
may obtain review of certain court orders .. . by refusing to
comply and risking contempt,” those cases did “not limit a
court’s discretion as to what flavor of contempt to impose.”
(Dkt. no. 243 at 9.) The Court also observed that Mr.

Donziger’s desire to appeal did not, absent a stay, absolve him

 

4 Those cases were Alexander v. United States, 201 U.S. 117
(1906), Cobbledick v. United States, 309 U.S. 323 (1940), United
States v. Ryan, 402 U.S. 530 (1971), and Maness v. Meyers, 419
U.S. 449 (1975).

 

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 9 of 27

of his responsibility to comply with the challenged orders.
(See id. at 5 (citing Maness, 419 U.S. at 458) .)}
e. The Court of Appeals’ March 2021 Opinion
On March 4, 2021, the Court of Appeals issued an opinion
resolving Mr. Donziger’s appeal of several orders in the
underlying civil case, most notably the supplemental judgment

awarding costs to Chevron and orders finding Mr. Donziger to be

in civil contempt and awarding compensatory sanctions. See

 

Chevron Corp. v. Donziger, 990 F.3d 191, 196 (2d Cir. 2021).
The Court of Appeals affirmed the judgment awarding costs,
holding that “there [wa]s nothing unfair about this result”
because “Donziger failed to object to the imposition of costs
when he had the opportunity to do so.” Id. at 204. As for the
civil contempt findings, the Court of Appeals affirmed, save for
one exception. Id. at 214.

The Court reversed the “contempt finding as to Donziger’s
sale of interests in the Ecuadorian Judgment other than of

interests in his contingent share of that judgment” and vacated

 

“the supplemental judgments awarding Chevron . . . compensatory
sanctions related to that erroneous finding and attorneys’
fees.” Id. (emphasis added). In doing so, the Court of Appeals
went out of its way to stress the narrowness of its ruling:

Lest this Opinion be taken as somehow vindicating

Donziger, it is important to put our holding in
context. Our ruling today has no effect on, and does

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 10 of 27

not in any way call into question, the district
court's thorough and fully persuasive fact findings
and legal conclusions, which we have already affirmed
in full, establishing Donziger’s violations of law and
ethics that added up to a pattern of racketeering in
violation of the RICO statute. Nor does it question
in any way the district court’s conclusions that
Donziger acted in contempt of the Injunction that
resulted from the RICO Judgment in numerous ways.
Indeed, except with respect to the very specific
alleged violation of the Injunction discussed in this
Opinion, Donziger does not even attempt to challenge
the district court’s findings of his contumacious
conduct.

Id. at 212-13. The Court of Appeals then remanded for “the
district court to determine the fees reasonably expended to
secure the contempt findings affirmed on appeal, and for any
further proceedings consistent with this Opinion.” Id. at 215.
£. The Instant Motion

Just over one week after the Court of Appeals’ decision,
Mr. Donziger moved for a third time to dismiss the criminal
contempt charges. (See dkt. no. 258.) Mr. Donziger avers that:
(1) the charges must be dismissed on grounds of vindictive and
selective prosecution; (2) Rule 42 is unconstitutional as
applied to the facts of this case; (3) if dismissal is not

granted, Mr. Donziger nevertheless is entitled to discovery on

his claims; and (4) the Court must recuse itself. (See id.; see
also dkt. no. 259 at 5-11.) Mr. Donziger also seeks oral
argument on the motion. (See dkt nos. 262, 267.) Like Mr.

Donziger’s previous motions to dismiss, the Special Prosecutors

LO

 

 

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 11 of 27

oppose this motion. (See dkt. no. 271.) The Special
Prosecutors defer to the Court on whether argument is necessary.
(See dkt. no. 262.)
II. Discussion
a. Selective and Vindictive Prosecution

First, Mr. Donziger asserts that dismissal of the criminal
contempt charges is necessary on the grounds of both vindictive
prosecution and selective prosecution. (See dkt. no. 259 at 5-
10.) Although those claims are related, the legal standards

differ slightly.

1. Legal Standards

“As an initial proposition, the decision as to whether to
prosecute generally rests within the broad discretion of the
prosecutor, and a prosecutor’s pretrial charging decision is

presumed legitimate.” United States v. Sanders, 211 F.3d 711,

 

716 (2d Cir. 2000) (cleaned up). But “[a]ctual vindictiveness
must play no part in a prosecutorial . . . decision and, since
the fear of such vindictiveness may unconstitutionally deter a
defendant’s exercise of his rights, the appearance of

vindictiveness must also be avoided.” United States v. Johnson,

 

171 F.3d 139, 140 (2d Cir. 1999) (per curiam). Criminal charges
will be dismissed “if actual vindictiveness has been
demonstrated, or if, under the circumstances, there is a

presumption of vindictiveness that has not been rebutted by

11

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 12 of 27

objective evidence justifying the prosecutor’s action.” United

States v. Stewart, 590 F.3d 93, 122 (2d Cir. 2009) (quotation

 

marks omitted).

“ToS demonstrate an actual vindictive motive, the defendant
must show that (1) the prosecutor harbored genuine animus toward
the defendant, or was prevailed upon to bring the charges by
another with animus such that the prosecutor could be considered
a stalking horse, and (2) the defendant would not have been
prosecuted except for the animus.” United States v. Bout, 731
F.3d 233, 238 (2d Cir. 2013) (footnote and quotation marks
omitted). “To establish a presumption of prosecutorial
vindictiveness, the defendant must show that the circumstances
of a case pose a realistic likelihood of such vindictiveness.”
Sanders, 211 F.3d at 717 (quotation marks omitted). The Court
of Appeals “has consistently adhered to the principle that the
presumption of prosecutorial vindictiveness does not exist in a
pretrial setting.” Stewart, 590 F.3d at 122.

Just as a prosecution cannot be motivated by animus, a
“decision whether to prosecute may not be based on an
unjustifiable standard such as race, religion, or other

arbitrary classification.” United States v. Armstrong, 517 U.S.

 

456, 464 (1996) (quotation marks omitted). “To make out a claim
of selective prosecution, a defendant . . . must provide clear

evidence that the prosecutorial decision or policy in question

i2

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 13 of 27

had both [1] a discriminatory effect and [2] was motivated by a

discriminatory purpose.” United States v. Alameh, 341 F.3d 167,

 

173 (2d Cir. 2003) (cleaned up). That standard is a “rigorous”
one. Armstrong, 517 U.S. at 468.

To establish discriminatory effect, a defendant must show
“that similarly situated individuals of a different
classification were not prosecuted.” Alameh, 341 F.3d at 173
(cleaned up). To establish discriminatory purpose, a defendant
must show more than “intent as awareness of consequences.”

Wayte v. United States, 470 U.S. 598, 610 (1985). “Absent a

 

showing that a defendant was prosecuted ‘because of’ protected
status or conduct, a ‘claim of selective prosecution fails.’”

United States v. Avenatti, 433 F. Supp. 3d 552, 563 (S.D.N.Y%.

 

2020) {quoting Wayte, 470 U.S. at 610). “In the ordinary case,
so long as the prosecutor has probable cause to believe that the
accused committed an offense defined by statute, the decision
whether or not to prosecute . . . generally rests entirely in
his discretion.” Armstrong, 517 U.S. at 464 (quotation marks
omitted).
2. Analysis

Mr. Donziger recognizes that the traditional frameworks for
analyzing vindictive and selective prosecution claims pose a
difficult hurdle to clear given the “presumption of regularity”

for prosecutorial decisions and the high standard for presuming

13

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 14 of 27

vindictiveness. (See dkt. no 259 at 2-3.) Mr. Donziger
asserts, however, that those standards do not apply in his case
because Judge Kaplan initiated the contempt charges and
appointed private attorneys to prosecute the matter. (See id.
at 2-4.) In Mr. Donziger’s view, “the manifest irregularity of
the foundation of this case justifies scrutiny, not deference.”
(Id. at 4 (emphasis omitted) .)

Mr. Donziger offers no caselaw to support his proposed
rule, however, beyond invoking the Constitution’s separation-of-
powers principle. While the Court recognizes that the
prosecutorial function is traditionally housed within the
Executive Branch, federal law spells out a separate process for
criminal contempt charges. The charging judge must first
“request that the contempt be prosecuted by an attorney for the
government,” but “[i]f the government declines the request” then
“the court must appoint another attorney to prosecute the
contempt.” Fen, R. Crim. P. 42(a) (2) (emphasis added). The
Supreme Court has stressed the importance of that provision,
noting that “{t]he ability to appoint a private attorney to
prosecute a contempt action satisfies the need for an

independent means of self-protection, without which courts would

 

be mere boards of arbitration whose judgments and decrees would

be only advisory.” Young, 481 U.S. at 796 (quotation marks

 

omitted) (emphasis added). The Court will not flip the

14

 

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 15 of 27

presumption of regularity on its head where Rule 42 and the
Supreme Court explicitly sanction--and, in fact, appear to
require--the charging procedure used in this case when the
Government declines to prosecute criminal contempt charges.
Undeterred, Mr. Donziger argues that three bases for
vindictiveness or selectivity exist: (1) “Judge Kaplan’s 10+
years of animus against Mr. Donziger,” (dkt. no. 259 at 5); (2)
“Judge Kaplan’s targeting of Mr. Donziger’s decision to
voluntarily undertake civil contempt as a means to achieve
appellate review,” (id. at 8); and (3) the Special Prosecutors’
channeling of Judge Kaplan’s vindictiveness and their
independent vindictiveness caused by their conflicts of
interest, (id. at 9-10). Those arguments are not painted on a
blank canvas; Mr. Donziger has raised many of them before, some
more than once, in other motions. Although Mr. Donziger now
attempts to shoehorn those contentions into a claim for either
vindictive prosecution or selective prosecution, none evinces

either actual vindictiveness or selectivity.?®

 

5 Mr. Donziger acknowledges that a presumption of
“vindictiveness generally does not arise in the pretrial
setting,” but he contends that, “given the extraordinary and
unprecedented conflicts in this matter and the absence of
executive branch control of the prosecutorial function, that
principle does not apply here.” (Dkt. no. 259 at 2 (emphasis
omitted).) Because he cites no authority for that proposition,
the Court will not depart from the Court of Appeals’
longstanding rule. See Stewart, 590 F.3d at 122.

15

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 16 of 27

First, Mr. Donziger avers that “Judge Kaplan’s animosity
toward Mr. Donziger stretches back over a decade and is evident
at every turn in the underlying civil litigation and behind the
founding prosecutorial decision in this case.” (Id, at 5.)

That “animus,” Mr. Donziger suggests, “appears to be based on a
combination of personal ill-will, perhaps based on Judge
Kaplan’s career in private practice, and a strategic decision to
target and retaliate against Mr. Donziger’s exercise of his
constitutional free speech and petitioning rights.” (Id. at 6-
7.) fo support that contention, Mr. Donziger points to (1)
Judge Kaplan’s decision to press forward with charging Mr.
Donziger after the United States Attorney’s Office respectfully
declined to prosecute due to resource constraints, (2) Judge
Kaplan’s refusal to recuse himself, (3) Judge Kaplan’s “hand—
pick{ing] this court to preside over the criminal case,” and (4)
his “hand-pick[ing] private prosecutors with financial ties to
Chevron and the oil and gas industry.” (Id. at 7.)

This is not the first time Mr. Donziger has made these

arguments. Indeed, he raised all of those points in previous

16

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 17 of 27

motions.® The Court rejected them.? Rather, the only thing new
about these arguments is the package in which they are
presented. Yet, even setting aside the recycled nature of Mr.
Donziger’s contentions, he still is not entitled to a dismissal.
At base, Mr. Donziger’s assertions of vindictiveness and
selectivity boil down to his disagreement with several of Judge
Kaplan’s decisions (or comments) in the underlying civil
proceedings. But those rulings, especially considered in light
of the presumption of regularity and Mr. Donziger’s refusal to

comply with the Court’s orders, do not evidence that Judge

 

6 (See, e.g., dkt. no. 60 at 8-14 (alleging “demonstrable
bias” by Judge Kaplan); id. at 15-16 (suggesting that Judge
Kaplan should have recused himself and asserting that this case
was improperly transferred to the undersigned); id. at 17-24
(averring that the Special Prosecutors were not disinterested
and must be disqualified); id. at 24-33 (averring that Judge
Kaplan improperly invoked the power of criminal contempt); dkt.
no. 171 at 1-2 (seeking this Court’s disqualification based on
the transfer of this case).}

7 (See dkt. no. 68 at 10-12 & n.3 (finding nothing improper
about how this case came before the undersigned); dkt. no. 172
at 1-2 (same); dkt. no. 68 at 11-12 (noting that Rule 42 did not
require Judge Kaplan to recuse himself); id. at 12-20 4 n.4
(observing that Mr. Donziger’s arguments regarding the
interestedness of the Special Prosecutors did not merit
Gisqualification); id. at 22-23 (finding that Judge Kaplan’s
charging Mr. Donziger with criminal contempt was not excessive
or unwarranted under the circumstances alleged); dkt. no. 172 at
2-3 {denying second recusal request based) .)

L7

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 18 of 27

Kaplan “had it in for [Mr. Donziger] for reasons unrelated to
[his] view of the law.”8

Second, Mr. Donziger asserts that Judge Kaplan initiated
the criminal proceedings against him “as a strategic and bad-
faith means to intimidate and oppress Mr. Donziger into giving
up his legal appellate rights” related to several of Judge
Kaplan’s post-judgment discovery orders.’ Mr. Donziger offers no
evidence, beyond his own speculation, to support that position.

See United States v. Sanchez, 517 F.3d 651, 671 (2d Cir. 2008)

 

(“Generalized allegations of improper motive do not disturb the
presumption of regularity.”). Moreover, as the Court has

already recognized, (see dkt. no. 243 at 5-9), Mr. Donziger’s

 

8 Keith v. Barnhart, 473 F.3d 782, 789 (7th Cir. 2007); see
also Liteky v. United States, 510 U.S. 540, 555-56 (1994) (“Not
establishing bias or partiality, however, are expressions of
impatience, dissatisfaction, annoyance, and even anger, that are
within the bounds of what imperfect men and women, even after
having been confirmed as federal judges, sometimes display.”).

 

 

9 (Dkt. no. 259 at 9.) Mr. Donziger also asserts that his
“core contentions as to the unlawfulness of [the post-judgment]
discovery process have now been affirmed by the Second Circuit.”
(Id. at (emphasis omitted).}) Not so. To the contrary, the
Court of Appeals affirmed the district court’s judgments-——
including the award of costs to Chevron and the findings of
civil contempt--in all respects save for the civil contempt
finding and compensatory sanctions related to Mr. Donziger’s
“sale of interests in the Ecuadorian Judgment other than of
interests in his contingent share of that judgment.” Donziger,
990 F.3d at 214. Indeed, the Court of Appeals took pains to
clarify the narrow scope of its holding, “[l]est [its] Opinion
be taken as somehow vindicating Donziger.” Id, at 212.

18

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 19 of 27

willingness to go into civil contempt did not (1) relieve him of
his obligations to comply with any unstayed orders that he
wished to appeal,}9 or (2) limit Judge Kaplan’s discretion to
charge criminal contempt if Mr. Donziger refused to comply with
those orders,.!

Next, Mr. Donziger contends that the Special Prosecutors
are merely channeling Judge Kaplan’s vindictiveness through
their continued prosecution of this case. For support, Mr.
Donziger points to Judge Kaplan’s refusal to recuse himself,
which Mr. Donziger surmises must be to provide cover for Judge
Kaplan’s “continul[ing] to influence or control the prosecution
from behind the scenes.” (Dkt. no. 259 at 9.) That theory is
long on conjecture but short on evidence. Mr. Donziger’s
suppositions regarding Judge Kaplan’s motivations or involvement
with the prosecution cannot substitute for actual evidence of
vindictiveness or selectivity, see Sanchez, 517 F.3d at 671,
especially because the Special Prosecutors have repeatedly

represented that Judge Kaplan is not involved in any

 

10 See Maness, 419 U.S. at 458 (“If a person to whom a court
directs an order believes that order is incorrect the remedy is
to appeal, but, absent a stay, he must comply promptly with the
order pending appeal.”).

il (See dkt. no. 243 at 6-9 (analyzing Alexander,
Cobbledick, Ryan, and Maness, on which Mr. Donziger relied to
support his proposed rule).)

 

19

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 20 of 27

prosecutorial strategy decisions, (see dkt. no. 52 at 16:25-
17:3; dkt. no. 150 at 2).

Finally, Mr. Donziger posits that the Special Prosecutors’
conduct is independently vindictive because (1) Seward “has an
attorney-client relationship to Chevron and a deep joyaity to
the oil & gas sector,” (dkt. no. 259 at 9); (2) “it appears
[Seward] is using this criminal case to deliver a ‘payback’ for
an entire industry that was deeply threatened by the litigation
model that Mr. Donziger openly espoused and dedicated his career
to,” (id. at 9-10); (3) Chevron and, by extension, its counsel
at Gibson, Dunn & Crutcher LLP (“Gibson Dunn”), effectively
bankroll and control the criminal prosecution of Mr. Donziger
through a “partnership” with the Special Prosecutors, (see dkt.
no, 280 U@ 12-15); and (4) Seward’s actions are driven by an
understanding that it will receive business or a “kickback”
potentially worth “tens or hundreds of millions of dollars” in

future legal fees from Chevron or others, (see id. V9 17-26) .12

 

12 The third and fourth arguments were raised for the first
time in a reply declaration filed--under penalty of perjury, no
less--by Mr. Donziger’s attorney Martin Garbus. “It is well
settled that a court has wide discretion to accept or reject
factual assertions and arguments made for the first time on
reply.” Wells Fargo Bank, N.A. v. Watts, No. 16-CV-6919 (ENV)
(RER}, 2020 WL 6370057, at *1 (E.D.N.Y. May 27, 2020), rep. &
recommendation adopted, 2020 WL 5200903 (E.D.N.Y. Sept. 1,
2020). Although these contentions certainly could have been
raised in Mr. Donziger’s initial moving papers, the Court will
address them nonetheless.

 

20

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 21 of 27

As to the first contention, Mr. Donziger already raised the
same arguments in the context of his previous motion to
disqualify the Special Prosecutors. (See dkt. no. 60 at 17-24.)
The Court rejected them, (see dkt. no. 68 at 13-20), and Mr.
Donziger has provided no controlling law or overlooked facts
supporting reconsideration. See Shrader v. CSX Transp., Inc.,
70 F.3d 255, 257 (2d Cir. 1995). As for the remaining
allegations, they are, again, premised solely on Mr. Donziger’s
conjectures and suppositions, not actual evidence. See Sanchez,
517 F.3d at 671. The Court will not indulge Mr. Donziger’s
“free-wheeling theories of sinister prosecutorial motives.”

United States v. Basciano, No. 05-CR-060 (NGG), 2009 WL 8673013,

 

at *3 (E.D.N.Y. Jan. 20, 2009).

In short, Mr. Donziger has not established a claim of
either vindictive prosecution or selective prosecution under the
governing legal standards. See Bout, 731 F.3d at 238; Alameh,
341 F.3d at 173. To the extent Mr. Donziger’s arguments are not
explicitly addressed above, the Court has considered them and
found them to be meritless. Accordingly, Mr. Donziger is not
entitled to a dismissal.

b. Fed. R. Crim. FP. 42

Next, Mr. Donziger asserts that Rule 42 is unconstitutional

as applied to this case because the Special Prosecutors are

“interested” and “[t]he actual conduct of the prosecutors after

21

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 22 of 27

their appointment” establishes that point. (Dkt. no. 259 at
10.) But that argument simply attempts to repackage Mr.
Donziger’s previous contentions that the Special Prosecutors are
not disinterested, which the Court has already rejected. (See
dkt. no. 68 at 13-20.) Consequently, Mr. Donziger’s as-applied
constitutional challenge to Rule 42, which relies only on those
previously rejected arguments, necessarily fails. Mr.
Donziger’s assertion that “there appears to be no case in the
United States dealing with Rule 42 that is anything like this”
does not alter that conclusion. (Dkt. no. 280 f 5.)
c. Discovery

Mr. Donziger nevertheless maintains that he is entitled to
various forms of discovery, including, among other things,
records and depositions regarding billing, marketing materials,
communications, and internal business decisions from the Special
Prosecutors and Seward as well as numerous non~parties including
Chevron, Gibson Dunn, the United States Attorney’s Office,

former U.S. Attorney Geoffrey Berman, and unnamed public

relations firms. (See dkt. no. 259 at 10-11; dkt. no. 280 J 40;
dkt. no. 292 77 1-5.) This is not the first time that Mr.
Donziger has sought at least some of this discovery. (See dkt.

nos. 49, 60, 131.)
“The standard for discovery in aid of a claim of vindictive

prosecution or selective prosecution is the same.” Avenatti,

22

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 23 of 27

433 F. Supp. 3d at 563-64. To obtain such discovery, “a
defendant must provide some evidence tending to show the
existence of the essential elements of the defense.”15 “Mere
assertions and generalized proffers on information and belief
are insufficient.” United States v. Fares, 978 F.2d 52, 59 (2d
Cir. 1992). The Supreme Court has made clear that “the showing
necessary to obtain discovery should itself be a significant
barrier to the litigation of insubstantial claims.” Armstrong,
517 U.S. at 464 (emphasis added).

Mr. Donziger has not met that standard. As discussed
above, Mr. Donziger’s arguments rely on: (1) his displeasure
with Judge Kaplan's rulings in the underlying civil case, (@)
unsupported assertions that Judge Kaplan is somehow influencing
this case from behind the scenes, (3) speculation that the
Special Prosecutors are deliberately trying to punish Mr.
Donziger on behalf of their clients or stand to gain millions of
dollars worth of future business following their prosecution of
this case, and (4) speculation that Chevron is bankrolling the
prosecution of this case or otherwise pulling the strings from

behind the scenes. Related to the first bucket, the Court

 

13 Sanders, 211 F.3d at 717 (quotation marks omitted). Mr.
Donziger asserts that the governing “standard should be
dramatically relaxed and even reversed” based on the facts of
this case, (dkt. no. 259 at 10), but he cites no legal authority
for that proposition beyond a generalized invocation of the
Constitution’s separation-of-powers principle.

23

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 24 of 27

concluded above that Judge Kaplan’s orders in the underlying
civil case do not evidence that his charging Mr. Donziger was
vindictive or selective. (See supra at 16-17 & n.7.) As for
the remaining buckets, those unsupported allegations are of
exactly the kind that are insufficient to merit discovery. See
Fares, 978 F.2d at 59. Indeed, Mr. Denziger’s moving papers
point to absolutely nothing--only innuendo and conjecture--that
would entitle him to the vast swath of discovery that he seeks.

In short, as the Court has already recognized, “Mr.
Donziger’s speculation that the universe is conspiring against
him is not a basis for compelling disclosure.” (Dkt. no. 68 at
24.) Because Mr. Donziger has not offered evidence tending to
show the elements of either vindictive or selective prosecution,
he is not entitled to discovery.

d. Renewed Request to Recuse the Court

In his notice of motion, Mr. Donziger, for a third time,
requests that the Court recuse itself. (See dkt. no. 258.) Mr.
Donziger does not elaborate much on that argument in his
memorandum of law, however, offering only that the Judge Kaplan
“hand-picked private prosecutors . . . who also appear to have
personal ties to the presiding judge, having served on a law
school alumni committee together.” (Dkt. no. 259 at 7.)

The Court understands Mr. Donziger to be referring to the

undersigned’s and Ms. Glavin’s membership on the Board of

24

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 25 of 27

Directors of the Fordham Law School Alumni Association (“FLAA”),
an organization with more than 100 members. Canon 4 of the Code
of Conduct of United States Judges expressly authorizes a judge
to “engage in extrajudicial activities, including law-related
pursuits and civic, charitable, educational, religious, social,
financial, fiduciary, and governmental activities.” The
undersigned’s involvement with the FLAA provides no basis for
recusal.14

To the extent Mr. Donziger’s request relies on other
previously raised grounds, the Court construes it as a motion
for reconsideration of its past recusai orders. And because Mr.

Donziger has identified no facts or law that the Court

 

14 See, e.g., In re Aguinda, 241 F.3d 194, 203 (2d Cir.
2001) (holding that a judge’s participation in programs
sponsored by bar associations or law schools does not require
recusal); Kinchen v. St. John’s Univ., 830 F. App’x 691, 692-93
(2a Cir. 2020) (summary order) (holding that allegations of a
judge’s “participat[ion] in a speaking engagement at St. John’s
and maintain[ing] professional relationships with St. John’s
alumni... raise no inference of bias”); Marcavage v. Bd. of
Trs. of Temple Univ., 232 F. App’x 79, 83 (3d Cir. 2007)
(“Common membership in a legal organization between a judge and
counsel is not, by itself, enough to create a situation in which
a judge’s impartiality might reasonably be questioned.”);
Casciani v. Town of Webster, No. 09-CV-6519L, 2012 WL 6131017,
at *1 (W.D.N.Y¥. Dec. 11, 2012) (holding that disqualification
was not warranted where judge and potential witness had
“attended the same college” and belonged “to the same alumni
association”); Am. Dairy Queen Corp. v. Blume, No. Civ. 11-358
(RHK/TNL), 2012 WL 1005015, at *2 (D. Minn. Mar. 26, 2012)
(“Simply put, a judge must have neighbors, friends, and
acquaintances, business and social relations, and be a part of
his day and generation, but such associations do not require
recusal.” (quotation marks omitted)).

25

 

 

 

 

 

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 26 of 27

overlooked in those orders, reconsideration is not warranted.

See Shrader, 70 F.3d at 257.

 

e. Oral Argument

Although parties may request oral argument, “the decision
whether or not to hold an oral hearing on a motion to dismiss
lies in the sound discretion of the trial court.” Greene v. WCI
Holdings Corp., 136 F.3d 313, 316 (2d Cir. 1998) (per curiam);

see also Basciano, 2009 WL 8673013, at *2 (applying Greene’s

 

rule in a criminal case). Mr. Donziger believes that his
“motion raises serious Constitutional issues and... should
not be decided on submission.” (Dkt. no. 267 at 1.) But, as

has been explained repeatedly above, the Court has already
considered--some more than once-~-the lion’s share of issues
underlying Mr. Donziger’s motion. To the extent the motion
raises new issues not before considered, the Court has had the
benefit of detailed briefing from the parties, which more than
adequately presents the issues. Oral argument is not necessary.
ITI, Conclusion

For the foregoing reasons, Mr. Donziger’s (1) motion to
dismiss the Order to Show Cause [dkt. no. 258] and (2) request
for oral argument [dkt nos. 262, 267] are DENIED. The Clerk of

the Court shall close the open motions.

26

 

 

 
Case 1:19-cr-00561-LAP Document 297 Filed 05/06/21 Page 27 of 27

Trial in this matter will begin, as scheduled, on May 10,
2021 at 10:00 a.m. in Courtroom 24B.
SO ORDERED.

Dated: May 6, 2021
New York, New York

_othnette D ecole,

LORETTA A. PRESKA
Senior United States District Judge

27

 
